Case 9:18-cv-81220-WPD Document 50 Entered on FLSD Docket 08/28/2019 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

JAMES MORTON,
Plaintiff,
Vv. Case No.: 18-81220-CIV-DIMITROULEAS

GOVERNMENT EMPLOYEES INSURANCE
COMPANY, a foreign corporation,

Defendant.
/

SATISFACTION OF JUDGMENT

The undersigned attorney for Plaintiff, JAMES MORTON, the owner and holder of the
final judgment rendered in the above-captioned action, dated August 2, 2019, in Plaintiffs favor
[D.E. 49], does hereby acknowledge that all sums due under the final judgment, including

attorney’s fees, interest and costs, have been fully paid and that the final judgment is hereby

satisfied in full.

By: Ch4O BLT iP A,
Uc JAY B. GREEN, pe | pats MORTON
GREEN, ACKERMAN & MAPZNER, P.A. vA laintiff
1200 North Federal Highw

, suite 301
Boca Raton, Florida 33432

jgreen@gaflaw.com
hkrall@gaflaw.com
eservice@gaflaw.com

 

 
 
Case 9:18-cv-81220-WPD Document 50 Entered on FLSD Docket 08/28/2019 Page 2 of 3

Colerade
STATE OF FLORIDA Poe
COUNTY OF _Pr-
The foregoing instrument was acknowledged before me by JAMES MORTON, who is well known
to me or produced Flovidee Drives Ciwuse._as identification and who is known to me to
be the person described in and who executed the foregoing and who has acknowledged to and

before me that he has executed the same freely and voluntarily and for the purposes therein
expressed.

 

st
IN WITNESS WHEREOF, I have hereunto set my hand and official seal this al= day of
A ugve , 2019.

 

 

NOTARY ruBLyc
Ke wh GC Canney’

(Print/Type Name of Notary)
Case 9:18-cv-81220-WPD Document 50 Entered on FLSD Docket 08/28/2019 Page 3 of 3

STATE OF FLORIDA
COUNTY OF Palm Beach

The foregoing instrument was acknowledged before me by STEPHEN JIMENEZ, ESQ., who is

well known to me or produced as identification and who is
‘trace ganamumes Oe yee A

known to me to be the person described in and who executed the foregoing and who has
acknowledged to and before me that he has executed the same freely and voluntarily and for the

purposes therein expressed.

IN WITNESS WHEREOF, I have hereunto set my hand and official seal this 2310 day of

fuqust , 2019.
Corre e for Lt Ea

NOTARY PUBLIC ~
Daw £, tarker
(Print/Type Name of Notary)

 
